Fourth Court of Appeals
                                      San Antonio, Texas

                                          No. 04-17-00208-CR

                                      IN RE STATE OF TEXAS

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On April 5, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 3, 2017.




                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk




1
 This proceeding arises out of Cause No. A16465 and A16466, styled State of Texas v. Mark Bennet Holloway,
pending in the 216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.